Citation Nr: 1740865	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 2000 to September 2004, to include service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


REMAND

In the Veteran's June 2012 notice of disagreement, she reported that after four years of daily running, jumping, and bending while in service, which caused constant pressure and strain on her knees, she has experienced severe bilateral knee pain.  Additionally, in the Veteran's December 2013 substantive appeal, she reported that she constantly experienced pain in both knees while walking, sitting, and squatting.  

VA treatment records from January 2014 showed the Veteran reported experiencing bilateral knee pain since her active service.  On examination, the physician noted the Veteran was tender to palpation around the patellas of her bilateral knees, and had palpable popping of her left knee with extension.  The physician concluded that he suspected patellofemoral syndrome of the bilateral knees, but would need x-rays.  However, there is currently no diagnostic imaging of the Veteran's knees in the claims file.

In light of the above evidence, the Board finds that the low threshold for obtaining a VA examination in this case has been met in order to determine the nature and etiology of the Veteran's severe bilateral knee pain; therefore, a remand is necessary in order to afford the Veteran a VA examination.  See 38 U.S.C. 
§ 5103A (d) (2012); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present right and left knee disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Based on the examination results and the review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that any currently present right and/or left knee disabilities are etiologically related to the Veteran's active service, to include her reported four years of daily running, jumping, and bending.  In forming the opinion, the examiner should specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since service.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any additional development determined to be warranted.  

4.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




